EXHIBIT A
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   55
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
                                                                          

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
                                                            
                                                                      


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
                                                                         

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
                                                            
                                                                      


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       X Complaint                  Petition Action                     Notice of Appeal
                                                    
                                                                          Writ of Summons           Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less           Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                               X Other:         
CASE TYPE AND CODE

  9   

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                   OCT 05 2020
                                                                       M. BRYANT

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant:                                    
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

                                                                 3  
                                                                              44
PHONE NUMBER                            FAX NUMBER                           5    
 67889                          67889                           

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

                                                                        #-#!&.// 01.!(')#2(/#1% ,

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
                                                                     !"#$ %& '()*+,

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
Peter Winebrake (PA Attorney No. 80496)
R. Andrew Santillo (PA Attorney No. 93041)                                              Filed and Attested by the
Mark J. Gottesfeld (PA Attorney No. 307752)                                            Office of Judicial Records
                                                                                           05 OCT 2020 05:13 pm
WINEBRAKE & SANTILLO, LLC
                                                                                                 M. BRYANT
715 Twining Road, Suite 211
Dresher, PA 19025
Phone: (215) 884-2491

Plaintiffs’ Counsel (additional counsel listed on signature page)
                                                         :
 KEVIN NELSON and AURA NELSON,                           :   PHILADELPHIA COUNTY
                                                         :   COURT OF COMMON PLEAS
                                     Plaintiffs,         :
          v.                                             :   CLASS ACTION
                                                         :
 GOBRANDS, INC. (d/b/a “goPuff”) and                     :   JURY TRIAL DEMANDED
 GB LOGISTICS, LLC,                                      :
                                                         :
                                     Defendants.         :
                                                         :

                                    COMPLAINT -- CLASS ACTION
                                       1O — Contract: Other

                        NOTICE                                                           AVISO
     You have been sued in court. If you wish to                    Le han demandado a usted en la corte. Si usted quiere
defend against the claims set forth in the following          defenderse de estas demandas expuestas en las paginas
pages, you must take action within twenty (20) days           siguientes, usted tiene veinte (20) dias de plazo al partir de
                                                              la fecha de la demanda y la notification. Hace falta asentar
after the complaint and notice are served, by entering        una comparencia escrita o en persona o con un abogado y
a written appearance personally or by attorney and            entregar a la corte en forma escrita sus defenses o sus
filing in writing with the court your defenses or             objeciones a las demandas en contra de su persona. Sea
objections to the claims set forth against you. You           avisado que si usted no se defiende, la corte tomara
are warned that if you fail to do so the case may             medidas y puede continuar la demandaen contra suya sin
proceed without you and a judgment may be entered             previo aviso o notificacion. Ademas, la corte puede
against you by the court without further notice for           decidira favor del demandante y require que usted
any money claimed in the complaint or for any other           cumplacon todas las provisiones de esta demanda. Usted
claim or relief requested by the plaintiff. You may           puede perder dinero o sus propriedades u otros derechos
                                                              importantes para usted.
lose money or property or other rights important to                 LLEVE ESTA DEMANDA A UN ABOGADO
you.                                                          INMEDIATA-MENTE SI NO TIENEABOGADO O SI
     YOU SHOULD TAKE THIS PAPER TO                            NO TIENE EL DINERO SUFFICIENTE DE PAGAR
YOUR LAWYER AT ONCE. IF YOU DO NOT                            TAL SERVICIO, VAYA EN PERSONA O LLAME POR
HAVE A LAWYER OR CANNOT AFFORD ONE,                           TELEFONOA LA OFFICINA CUYA DIRECCION SE
GO TO OR TELEPHONE THE OFFICE SET                             ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
FORTH BELOW TO FIND OUT WHERE YOU                             DONDE SE PUEDE CONSEGUIR ASISTENCIA
CAN GET LEGAL HELP.                                           LEGAL.
     PHILADELPHIA BAR ASSOCIATION                                   ASSOCIACION DE LICENCIADOS DE
                                                                    FILADELFIA
     Lawyer Referral and Information Service                        Servicio De Referencia E Informacion Legal
     1101 Market Street, 11th Floor                                 1101 Market Street, 11th Floor
     Philadelphia, Pennsylvania 19107                               Filadelfia, Pennsylvania 19107
     (215) 238-1701                                                 (215) 238-1701




                                                                                                                Case ID: 201000217
       Plaintiffs Kevin Nelson and Aura Nelson (collectively “Plaintiffs”) bring this

class action lawsuit against Defendants Gobrands, Inc. (d/b/a “goPuff”) and GB

Logistics, LLC (collectively “Defendants”), seeking all available relief under the Illinois

Wage Payment and Collection Act (“IWPCA”), 820 ILCS 115/1, et seq. and the Illinois

Minimum Wage Law (“IMWL”) 820 ILCS 105/1, et seq.

                                        PARTIES

       1.      Plaintiff Kevin Nelson is an individual who resides at 6151 North

Winthrop Avenue, Chicago, Illinois.

       2.      Plaintiff Aura Nelson is an individual who resides at 6151 North Winthrop

Avenue, Chicago, Illinois.

       3.      Defendant Gobrands, Inc. (d/b/a “goPuff”) is a corporation registered to

do business in the Commonwealth of Pennsylvania.

       4.      Defendant GB Logistics, LLC is a corporate entity registered to do

business in the Commonwealth of Pennsylvania.

                             JURISDICTION AND VENUE

       5.      This Court has personal jurisdiction over Defendants.

       6.      Venue in this Court is proper because, inter alia, Defendants’ corporate

headquarters and principal place of business is located in Philadelphia, Pennsylvania.

                                          FACTS

       7.      According to their official website, Defendants “deliver[] everyday needs,

from cleaning supplies and groceries to snacks, drinks & electronics straight from our

local facility to your door.” See https://gopuff.com/home (last accessed Oct. 2, 2020).

Defendants service over 200 markets (or “territories”) across the country including




                                             2
                                                                                        Case ID: 201000217
multiple territories located in the State of Illinois. See https://gopuff.com/delivery/cities

(last accessed Oct. 2, 2020).

       8.      Within each territory, Defendants maintain and operate a warehouse

facility that stores the “2,500+ products” it advertises for delivery to customers. See

https://gopuff.com/home/about-us (last accessed Oct. 2, 2020). These 2,500+ products

are shipped from across the country to each of Defendants’ warehouse facilities,

including those located in the State of Illinois.

       9.      Defendants then pay workers to take products from Defendants’ local

warehouses in the State of Illinois and provide on-demand deliveries to Defendants’

customers within that territory. These individuals shall be referred to as “Delivery

Drivers.”

       10.     More than 40 individuals have worked as Delivery Drivers in the State of

Illinois during the relevant statutory period.

       11.     The work of Delivery Drivers falls squarely within Defendants’ usual

course of business. Indeed, Delivery Drivers are central to Defendants’ core business of

“Daily essentials, delivered in minutes.” See https://gopuff.com/home (last accessed

Sept. 29, 2020).

       12.     Defendants classify Delivery Drivers as non-employee independent

contractors.

       13.     Plaintiff Kevin Nelson has been a Delivery Driver for Defendants based

out of their Chicago, Illinois warehouse since approximately October 2018.

       14.     Plaintiff Aura Nelson was a Delivery Driver for Defendants based out of

their Chicago, Illinois warehouse from approximately December 2019 until her




                                                 3
                                                                                          Case ID: 201000217
termination in October 2020.

        15.     Delivery Drivers use their own personal vehicles (such as automobiles and

bicycles) to make deliveries for Defendants from Defendants’ warehouses to customers

within that territory.

        16.     Delivery Drivers regularly incur work-related expenses as part of their

work for Defendants. These include, for example, expenses related to the acquisition,

costs and maintenance of their mobile phone device and any necessary wireless data plan,

in addition to vehicle maintenance, gas and insurance. Defendants do not reimburse

Plaintiffs and other Delivery Drivers for such expenses, which are directly related to the

work that Plaintiffs and other Delivery Drivers perform for Defendants.

        17.     Plaintiffs and other Delivery Drivers are required to sign up for blocks of

time during which they are available to make deliveries for Defendants. These time

blocks must be approved by the warehouse manager. Any deliveries that are made by

Delivery Drivers are then tracked by Defendants.

        18.     If Plaintiffs and other Delivery Drivers miss 50% of their scheduled time

blocks or are late to start, they are reprimanded or terminated. If a delivery goes over the

assigned time block, Plaintiffs and other Delivery Drivers are not paid for that extra time.

        19.     In addition, upon arriving at their assigned warehouse, Plaintiffs and other

Delivery Drivers are required by Defendants to help sort the merchandise and pick out

the items which are assigned to them to deliver.

        20.     Plaintiffs and other Delivery Drivers regularly work over 40 hours per

week. For example, Plaintiff Aura Nelson typically worked 65-80 hours a week

including days lasting approximately 12 to 16 hours.




                                              4
                                                                                       Case ID: 201000217
       21.     Defendants pay Delivery Drivers a flat amount for each delivery made.

For example, Plaintiffs were each paid a flat amount of $5.00 for each delivery.

       22.     However, Defendants did not pay Plaintiffs and other Delivery Drivers

any extra overtime premium compensation for their overtime hours.

                          CLASS ACTION ALLEGATIONS

       23.     Plaintiffs bring their claim under the IWPCA as a class action on behalf of

themselves and all individuals who worked as Delivery Drivers for Defendants at any

time between October 5, 2010 and the present in the State of Illinois (the “IWPCA

Class”).

       24.     Plaintiffs bring their claim under the IMWL as a class action on behalf of

themselves and all individuals who worked as Delivery Drivers for Defendants at any

time between October 5, 2017 and the present in the State of Illinois (the “IMWL

Class”).

       25.     This action is properly maintained as a class action pursuant to

Pennsylvania Rules of Civil Procedure 1702, 1708, and 1709.

       26.     The proposed classes are so numerous that joinder of all individual

members of each class is impracticable.

       27.     Defendants’ conduct with respect to Plaintiffs and members of the

proposed classes raise questions of law and fact that are common to each class.

       28.     Plaintiffs’ claims and Defendants’ anticipated defenses are typical of the

claims or defenses applicable to each member of the proposed classes.

       29.     Plaintiffs’ interests in pursuing this lawsuit are aligned with the interests

of each member of the proposed classes.




                                              5
                                                                                         Case ID: 201000217
       30.     Plaintiffs will fairly and adequately protect class members’ interests

because they and their experienced and well-financed counsel are free of any conflicts of

interest and are prepared to vigorously litigate this action on behalf of the entire class.

       31.     A class action provides the fairest and most efficient method for

adjudicating the legal claims of all members of the proposed classes.

                                        COUNT I
                        Illinois Wage Payment and Collection Act

       32.     All previous paragraphs are incorporated as though fully set forth herein.

       33.     At all relevant times, Plaintiffs and members of the proposed IWPCA

class were “employees” of Defendants as defined by the IWPCA.

       34.     At all relevant times, Defendants were employers of Plaintiffs and the

proposed IWPCA class as defined by the IWPCA.

       35.     The IWPCA, 820 Ill. Comp. Stat. 115/9.5, provides that employers “shall

reimburse an employee for all necessary expenditures or losses incurred by the employee

within the employee’s scope of employment and directly related to services performed

for the employer.”

       36.     Defendants violated the IWPCA, 820 Ill. Comp. Stat. 115/9.5, by

requiring Plaintiffs and other members of the IWPCA Class to bear business expenses

that should have properly been borne by Defendants including, for example, the expenses

identified in paragraph 16 supra.

       37.     Plaintiffs and the proposed IWPCA Class seek reimbursement for all

expenses they were required to incur in the course of their work for Defendants during

the relevant statutory period.




                                               6
                                                                                          Case ID: 201000217
                                         COUNT II
                               Illinois Minimum Wage Law

       38.     All previous paragraphs are incorporated as though fully set forth herein.

       39.     Pursuant to 820 ILCS 105/4, no employer shall employ any of its

employees for a workweek of more than 40 hours unless such employee receives

compensation at a rate not less than 1 1/2 times the regular rate at which he/she is

employed.

       40.     During all relevant times, Defendants were employers within the meaning

of the IMWL, 820 ILCS 105/3.

       41.     During all relevant times, Plaintiffs and members of the IMWL Class were

covered employees within the meaning of the IMWL, 820 ILCS 105/3

       42.     Defendants failed to compensate Plaintiffs and members of the IMWL

Class at a rate of 1 1/2 times their regular compensation for hours worked in excess of 40

a week in violation of 820 ILCS 105/4.

       43.     Pursuant to 820 ILCS 105/12, Defendants are liable to Plaintiffs and the

IMWL Class for their unpaid overtime compensation, attorneys’ fees, costs, and damages

of 2% of the amount of any such underpayments for each month following the date of

payment during which the unpaid overtime wages remain unpaid.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the class, seek the

following relief: (A) class certification; (B) reimbursement for all work-related expenses;

(C) unpaid overtime premium compensation for hours worked over 40 in a week; (D) all

available penalties/statutory damages available under the IWPCA and IMWL; (E) pre-

judgment interest; (F) litigation costs, expenses, and attorney’s fees to the fullest extent



                                              7
                                                                                         Case ID: 201000217
permitted under the law; and (G) any other relief the Court deems just and proper.

                                     JURY DEMAND

       Plaintiffs demand a jury trial as to all claims so triable.


 Date: October 5, 2020


                                             Peter Winebrake (PA Attorney No. 80496)
                                             R. Andrew Santillo (PA Attorney No. 93041)
                                             Mark J. Gottesfeld (PA Attorney No. 307752)
                                             Winebrake & Santillo, LLC
                                             715 Twining Road, Suite 211
                                             Dresher, PA 19025
                                             (215) 884-2491

                                             Shannon Liss-Riordan (pro hac vice anticipated)
                                             Olena Savytska (pro hac vice anticipated)
                                             LICHTEN & LISS-RIORDAN, P.C.
                                             729 Boylston Street, Ste. 2000
                                             Boston, MA 02116
                                             (617) 994 5800

                                             For Plaintiffs and the Putative Classes




                                              8
                                                                                       Case ID: 201000217
                                  


               

            

      !    "     #  ' * # 

              <= #> #  #

      ?    *# #     ' *@  

              QX' Z\^_\ >*=

            *  



         10/02/2020
` # {{{{{{{{{{{{{{{{{{{{{{{{{{          {{{{{{{{{{{{{{{{{{{{{{{{{{{{{{{{{{
                                            >*




                                                                                    Case ID: 201000217
                                  


      ||          

            

      !    "     #  ' * # 

              <= #> #  #

      ?    *# #     ' *@  

              QX' Z\^_\ >*=

            *  



       10/02/2020
` # {{{{{{{{{{{{{{{{{{{{{{{{{{          {{{{{{{{{{{{{{{{{{{{{{{{{{{{{{{{{{
                                            >*




                                                                                    Case ID: 201000217
EXHIBIT B
Division of Corporations - Filing                                                                                         https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx


          Delaware.gov                                                                                                Governor | General Assembly | Courts | Elected Officials | State Agencies




          Department of State: Division of Corporations
                                                                                                                                                                                Allowable Characters

          HOME
                                                                                                                                  Entity Details
          About Agency
          Secretary's Letter
          Newsroom                                                                                         THIS IS NOT A STATEMENT OF GOOD STANDING
          Frequent Questions
          Related Links                                                                                                   Incorporation Date /     6/25/2015
          Contact Us                                                 File Number:                  5774192
                                                                                                                              Formation Date:      (mm/dd/yyyy)
          Office Location

          SERVICES                                                   Entity Name:                  GOBRANDS, INC.
          Pay Taxes
          File UCC's                                                 Entity Kind:                  Corporation                     Entity Type:    General
          Delaware Laws Online
          Name Reservation                                           Residency:                    Domestic                               State:   DELAWARE
          Entity Search
          Status
          Validate Certificate
                                                                     REGISTERED AGENT INFORMATION
          Customer Service Survey

          INFORMATION
          Corporate Forms                                            Name:                         CORPORATION SERVICE COMPANY
          Corporate Fees
          UCC Forms and Fees                                         Address:                      251 LITTLE FALLS DRIVE
          Taxes
          Expedited Services                                         City:                         WILMINGTON                            County:   New Castle
          Service of Process
          Registered Agents
                                                                     State:                        DE                             Postal Code:     19808
          GetCorporate Status
          Submitting a Request
          How to Form a New Business Entity                          Phone:                        302-636-5401
          Certifications, Apostilles & Authentication of Documents

                                                                     Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                                     more detailed information including current franchise tax assessment, current filing history
                                                                     and more for a fee of $20.00.
                                                                     Would you like    Status     Status,Tax & History Information




         For help on a particular field click on the Field Tag to take you to the help area.
                                                                site map | privacy |   about this site |   contact us |    translate |   delaware.gov




1 of 1                                                                                                                                                                              10/30/2020, 12:34 PM
EXHIBIT C
Division of Corporations - Filing                                                                                       https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx


          Delaware.gov                                                                                              Governor | General Assembly | Courts | Elected Officials | State Agencies




          Department of State: Division of Corporations
                                                                                                                                                                              Allowable Characters

          HOME
                                                                                                                                Entity Details
          About Agency
          Secretary's Letter
          Newsroom                                                                                       THIS IS NOT A STATEMENT OF GOOD STANDING
          Frequent Questions
          Related Links                                                                                                 Incorporation Date /     5/31/2017
          Contact Us                                                File Number:                 6429445
                                                                                                                            Formation Date:      (mm/dd/yyyy)
          Office Location

          SERVICES                                                  Entity Name:                 GB LOGISTICS, LLC
          Pay Taxes
          File UCC's                                                                             Limited
          Delaware Laws Online                                      Entity Kind:                 Liability                       Entity Type:    General
          Name Reservation                                                                       Company
          Entity Search
          Status
                                                                    Residency:                   Domestic                               State:   DELAWARE
          Validate Certificate
          Customer Service Survey
          Loading...                                                REGISTERED AGENT INFORMATION


                                                                    Name:                        CORPORATION SERVICE COMPANY

                                                                    Address:                     251 LITTLE FALLS DRIVE

                                                                    City:                        WILMINGTON                            County:   New Castle

                                                                    State:                       DE                             Postal Code:     19808

                                                                    Phone:                       302-636-5401


                                                                    Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                                    more detailed information including current franchise tax assessment, current filing history
                                                                    and more for a fee of $20.00.
                                                                    Would you like    Status     Status,Tax & History Information




         For help on a particular field click on the Field Tag to take you to the help area.
                                                              site map | privacy |   about this site |   contact us |    translate |   delaware.gov




1 of 1                                                                                                                                                                            10/30/2020, 12:36 PM
